334 P.2d 843 (1959)
Thelma PINANA, Petitioner,
v.
SECOND JUDICIAL DISTRICT COURT of the State of Nevada, IN AND FOR COUNTY OF WASHOE, Respondent.
No. 4180.
Supreme Court of Nevada.
January 30, 1959.
Gray and Young, Reno, for petitioner.
William J. Raggio, Dist. Atty., Reno, for respondent.
PER CURIAM.
Petitioner is accused of murder in a criminal trial now pending before respondent court. She seeks a writ of mandate compelling respondent court to direct that she be allowed pretrial inspection of certain statements made by her to the district attorney of Washoe County, the results of certain blood alcohol tests, and an autopsy report.
A motion made by petitioner for an order requiring production of these documents was denied by respondent court, and this proceeding was then brought.
Petitioner contends that denial of her motion was an abuse of discretion on the part of respondent court which has prejudiced her ability to prepare for trial.
It may well be that there is merit in this contention. We cannot reach the problem in this proceeding, however.
It is the settled law of this state that mandamus will not lie to control judicial discretion or to review the propriety of judicial action. State ex rel. Phillips v. District Court, 46 Nev. 25, 207 P. 80; State ex rel. Webber v. McFadden, 46 Nev. 1, 205 P. 594; State v. Ninth Judicial District Court, 40 Nev. 163, 161 P. 510.
Writ denied.